EXHIBIT 10.1

December 7, 2007






The Board of Directors
Matritech, Inc.
330 Nevada Street
Newton, MA 02460


Re:  Matritech Liquidation
 


Dear Sirs:


This letter will serve as the agreement between Matritech, Inc. (the “Company”)
and Verdolino & Lowey, P.C. (the “Firm”) as to the terms and condition of the
Firm’s retention.


The Firm’s services will include assisting the Company in preparing for and
executing the wind-down of the Company.  The Firm and the Company acknowledge
that the purpose of the wind-down is to cause all of the Company’s liabilities
to be paid and to distribute any and all remaining funds to common stockholders
in accordance with Delaware law.  Retention of the Firm will be on the following
terms and conditions:


1.
The Company hereby retains the Firm to assist the Company in planning for the
efficient and cost-effective wind-down of the Company and, after (i) stockholder
approval of the sale of assets to Inverness, (ii) closing of the asset sale and
(iii) stockholder approval of the dissolution, to perform all services necessary
or convenient in connection with the wind-down including, but not limited to:
payment of the Company’s obligations and distribution of all remaining funds to
common stockholders, including addressing personnel issues such as payroll,
benefits and COBRA implementation; identifying and causing the Company to pay
federal, state and local tax obligations; personal property liquidation;
receivable postings; payables payments; records retention; telephone inquiries
from vendors, customers and stockholders; and mail receipt and review.  The Firm
shall also perform all accounting services, including the preparation and filing
of tax returns.  All services will be performed by the Firm under and subject to
the direction of the Board of Directors of the Company (the “Board”) or its
designee.  Unless otherwise terminated pursuant to Paragraph 11 below, the
Firm’s services shall terminate as of the later to occur of (a) the date on
which the final distribution of proceeds is made to common stockholders of
record of the Company as of the Final Record Date (as defined in the Company’s
Plan of Complete Liquidation and Dissolution) or (b) the date set by the Court
of Chancery as the final dissolution date of the Company.




--------------------------------------------------------------------------------


The Board of Directors
December 7, 2007
Page 2
 
2.
At such time as the asset sale closes and the employment of Messrs. Chubb and
Corbet is terminated by the Board, the Board shall elect Craig R. Jalbert
(“Jalbert”) as President of the Company, with full authority and discretion to
take such actions as are necessary or convenient to effectuate the wind-down of
the Company, subject to oversight and direction of the Board.  The Firm
acknowledges that Jalbert is its employee and agent and the Firm assumes full
responsibility for Jalbert’s performance of services to the Company as an
officer or in any other capacity.  The Board anticipates that it will require
bi-weekly reports from Jalbert (which may be oral, written or in person, at the
discretion of the Board) until such time as the Court of Chancery approves an
initial distribution to the Company’s common stockholders.  The Board
anticipates that it will thereafter require reports from Jalbert not less
frequently than quarterly.  All such reports shall set forth in reasonable
detail and be substantiated by documentation, where appropriate, the actions
taken, amounts paid on behalf of the Company, including to third parties for
legal, accounting, consulting and other services rendered to the Firm in
connection with the performance of its services pursuant to this Agreement,
charges billed by and paid to the Firm for work performed during such period,
all court filings and actions and all other matters relevant to the
wind-down.  Jalbert shall be available to attend meetings or otherwise
communicate with the Board as it directs upon reasonable prior notice.



3.
At such time as the employment of Mr. Sandberg is terminated by the Board, the
Board shall elect Jalbert as Treasurer of the Company.  At such time as the
employment of Ms. Randall is terminated by the Board, the Board shall elect
Jalbert as Secretary of the Company.


 
4.
If the Board determines that the dissolution process should be effected through
a liquidating trust or an assignment for the benefit of creditors, the Board
will authorize Jalbert and/or the Firm to act as liquidation agent under the
liquidating trust or assignee under an assignment for the benefit of
creditors.  The Board may authorize the Firm to act in some other similar
position as appropriate to wind down the Company.



5.
At such time as the asset sale closes, the Firm shall institute, at the
Company’s expense, a link between the Company’s web site, if any, and an email
address at the Firm, in order, among other things, to streamline responsiveness
to customer, vendor and stockholder inquiries.  A similar link between the
Company’s primary phone number, if any, and the Firm will also be
instituted.  Subject to the direction and approval of the Board, the Firm may
cause the Company to engage any persons, including former employees of the
Company, on an hourly, daily, part-time or other basis to the extent that, in
the Firm’s judgment, their services will contribute to an efficient and
cost-effective wind-down of the Company.



6.
The basis for the Firm’s charges will be the time spent by the Firm’s
professionals, including Jalbert’s services as President, Treasurer and
Secretary of the Company, as well as the Firm’s managers, staff, bookkeepers and
clerical staff, multiplied by their respective hourly rates in effect at the
time.

 

--------------------------------------------------------------------------------


The Board of Directors
December 7, 2007
Page 3
 
The Firm’s rates, which may be changed from time to time but no more frequently
than annually, are set forth in Exhibit A, attached hereto.  There is a minimum
charge of one-tenth of an hour for each item billed, and the Company will be
charged for all professional time devoted to this matter, including telephone
calls, intra-firm conferences and travel.  The Firm agrees that it shall not
increase its rates on this project prior to September 1, 2008.

 
7.
The Firm’s charges to the Company will include expenses reasonably incurred in
connection with the services rendered pursuant to this Agreement.  These
expenses include copying, communication, travel; storage, tax computer charges,
and office and storage supplies, and any other out-of-pocket expenses directly
related to services rendered.  The Firm will charge the exact amount of expenses
incurred from any outside vendor, without any mark-up or administrative charge.
When services are supplied by the Firm (for example, photocopying and
telefacsimile transmission), the Firm will charge its standard rate applicable
at the particular time.



8.
Within ten days of the sale of Inverness stock received as consideration in the
asset sale, the Board will pay the Firm a retainer of $100,000 for services to
be rendered pursuant to this Agreement.  The Firm will render bills on a monthly
or quarterly basis, and immediately pay them from the retainer
account.  Jalbert, as President and Treasurer of the Company, will be authorized
to remit to the Firm the amount of each of its bills promptly in order to
replenish the retainer.  The Firm will supply a copy of each invoice to the
Board at the time such invoice is rendered.  It is the intention of the parties
that the Firm shall have the cushion of this retainer until termination of the
Firm’s services by the Board, which shall occur no later than contemporaneously
with the final distribution to the common stockholders of the Company.  Upon
termination of the Firm’s services hereunder, any amount remaining in the
retainer account shall be refunded to the Company.



9.
For the period of the Firm’s retention, the Company shall maintain such director
and officer liability insurance as the Board deems appropriate (taking into
consideration the cost, risk profile, insurance market and other factors the
Board deems relevant).  The Company shall also purchase coverage for such tail
period after its final dissolution, as it deems appropriate.  In his capacity as
President, Treasurer and Secretary of the Company, Craig R. Jalbert shall be
indemnified by the Company to the full extent provided to Company officers in
the charter, by-laws and Board resolutions of the Company.  The Company and the
Firm may enter into a separate Indemnification Agreement.



10.
Subject to the direction and approval of the Board, the Firm shall have the
authority to engage, and to cause the Company to compensate, legal counsel,
including Choate Hall & Stewart and/or other firms, or individual attorneys, to
represent the Company and to provide legal advice and assistance concerning the
wind-down of the Company and the performance of the Firm’s services pursuant to
this Agreement.




--------------------------------------------------------------------------------


The Board of Directors
December 7, 2007
Page 4
 
11.
This Agreement may be terminated at any time, with or without cause, by either
party.  In the event of termination by the Company, the Company shall provide
the Firm with 30 days prior written notice of termination.  In the event of
termination by the Firm, the Firm shall provide the Board of Directors with 60
days prior written notice of termination.  The Firm shall ensure that Jalbert
shall tender his resignation as President, Treasurer and Secretary
contemporaneously with termination of the Firm’s services.  Termination of this
Agreement shall not terminate the Company’s obligation to insure and indemnify
Jalbert and to indemnify the Firm for claims incurred during the period prior to
termination.



12.
This Agreement shall take effect upon execution by the Firm and the Chairman of
the Board on behalf of the Company.



In order to accept these terms and arrangements, please have an authorized
officer of the Company sign this agreement on behalf of the Company in the space
provided below and return a copy to me.
      

  Very truly yours,      Verdolino & Lowey, P.C.                  
 
By:
/s/ Craig R. Jalbert       Craig R. Jalbert, CIRA, a duly-       authorized
representative of the Firm          

 
Agreed on behalf of the Company and with the
Approval of its Board of Directors:
 
Matritech, Inc.



         
By:  /s/ Stephen D. Chubb  12/11/07

--------------------------------------------------------------------------------

Chairman of the Board of Directors
   
 
 
 
   
 
 
 
   
 
 

 
 

